Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary

This office action for US Patent application 17/653962 is responsive to communications filed on March 08, 2022. Currently, claims 1-32 are pending are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 11, 21, 22, 23 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No 17/131185.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Below is a list of limitations that perform the same function. However different terminology is used in both sets to describe the limitations.
Conflicting Co-pending Application 17/131185
Instant Application-17/653962
1. A method of decoding video data, the method comprising: determining a sum of absolute coefficient values of neighboring transform coefficients of a current transform coefficient of a current block of video data; determining, via performing arithmetic operations on the sum of absolute coefficient values and without using a look-up table that maps between sums of absolute coefficient values and rice parameters, a rice parameter for the current transform coefficient, wherein determining the rice parameter comprises determining the rice parameter in accordance with the following equation:  
    PNG
    media_image1.png
    12
    206
    media_image1.png
    Greyscale
 where cRiceParerm is the rice parameter, locSumAbs is the sum of absolute coefficient values, offset is an offset value, and m is a selectable parameter, and wherein offset = - 5*baseLevel and m = 8, and wherein where baseLevel is the base level that is represented by a context coded portion of the current transform coefficient; decoding, from a coded video bitstream and using rice-golomb coding with the determined rice parameter, a value of a remainder of the current transform coefficient; and reconstructing, based on the value of the remainder of the current transform coefficient, the current block of video data.
Claim 1
1. A method of decoding video data, the method comprising:
determining a sum of absolute values of neighboring transform coefficients of a current transform coefficient;
determining a shift value based on the sum of absolute values;
determining a Rice parameter value for decoding a syntax element for the current transform coefficient based on the sum of absolute values and the shift value; and
decoding the syntax element for the current transform coefficient using the Rice parameter value.




















Claims 11, 21-23


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 11, 21-23 are generic to all that is recited in claim 1 respectively of co-pending application. That is, claims 1, 11, 21-23 is anticipated by claim 1 respectively of co-pending application.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 9-11, 19-23, 31-32 is/are rejected under 35 U.S.C §103 unpatentable over KATO et al. (US 20210195197 A1) in view of HSIANG et al. (US 20210037261 A1).

Regarding claim 1, KATO et al. (US 20210195197 A1) meets the claim limitations, as follows: 

A method of decoding video data, the method comprising:
determining a sum of absolute values of neighboring transform coefficients of a current transform coefficient [i.e. the sum_abs is an absolute value of a sum of the five surrounding coefficients; paragraph. 0504];
determining a shift value based on the sum of absolute values [i.e. the num_sig is the number of coefficients which are not 0 among the five surrounding coefficients; paragraph. 0504];
determining a Rice parameter value for decoding a syntax element for the current transform coefficient based on the sum of absolute values and the shift value [i.e. determining a rice parameter based on the sub_abs and the num_sig; paragraph. 504]; and

In the same field of endeavor, HSIANG et al. (US 20210037261 A1) discloses the deficient claim limitations, as follows:
decoding the syntax element for the current transform coefficient using the Rice parameter value [i.e. abstract].

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of KATO et al. (US 20210195197 A1) with HSIANG et al. (US 20210037261 A1) in order to create a decoding method as the claimed limitation.



Regarding claim 9, KATO et al. (US 20210195197 A1) in view of HSIANG et al. (US 20210037261 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, KATO et al. (US 20210195197 A1) discloses the claim limitations as follows:
The method of claim 1, wherein decoding the syntax element for the current transform coefficient using the Rice parameter value comprises:
inverse binarizing the syntax element based on the Rice parameter [i.e. debinarizing using the rice parameter; paragraph. 0111, 0145, 0146, Fig. 57].

Regarding claim 10, KATO et al. (US 20210195197 A1) in view of HSIANG et al. (US 20210037261 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, KATO et al. (US 20210195197 A1) discloses the claim limitations as follows:
The method of claim 1, further comprising:
reconstructing a residual block based at least in part on the syntax element;
reconstructing a picture based at least in part on the residual block; and
displaying the picture [i.e. paragraph. 0176, 0196, 0421, Fig. 41].

Regarding claim 11, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Regarding claim 19, all the claim limitations which are set forth and rejected as per discussion for claim 9.

Regarding claim 20, all the claim limitations which are set forth and rejected as per discussion for claim 10.

Regarding claim 21, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Regarding claim 22, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Regarding claim 23, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Regarding claim 31, all the claim limitations which are set forth and rejected as per discussion for claim 9.

Regarding claim 32, all the claim limitations which are set forth and rejected as per discussion for claim 10.

Allowable Subject Matter
Claims 2-8, 12-18, 24-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims is/are rejected on the ground of nonstatutory obviousness-type double patenting. However, these claims would be allowable if the obvious-type double patenting is overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/             Primary Examiner, Art Unit 2487